Prospectus Supplement Filed Pursuant to Rule 424(b)(3) Registration No. 333-181409 PROSPECTUS SUPPLEMENT NO. 5 DATED May 16, 2013 (To Prospectus Dated March 13, 2013) This Prospectus Supplement No. 5, dated May 16, 2013 (“Supplement No. 5”), filed by Aeolus Pharmaceuticals, Inc. (the “Company”), modifies and supplements certain information contained in the Company’s prospectus, dated March 13, 2013 (as amended and supplemented from time to time, the “Prospectus”).This Supplement No. 5 is not complete without, and may not be delivered or used except in connection with, the Prospectus, including all amendments and supplements thereto.The Prospectus relates to the public sale, from time to time, of up to 88,714,577 shares of the Company’s common stock by the selling stockholders identified in the Prospectus. The information attached to this Supplement No. 5 modifies and supersedes, in part, the information contained in the Prospectus.Any information that is modified or superseded in the Prospectus shall not be deemed to constitute a part of the Prospectus, except as so modified or superseded by this Supplement No. 5. This Supplement No. 5 includes the attached Quarterly Report on Form 10-Q for the quarter ended March 31, 2012, as filed by the Company with the Securities and Exchange Commission on May 15, 2013. We may further amend or supplement the Prospectus from time to time by filing additional amendments or supplements as required. You should read the entire Prospectus and any amendments or supplements carefully before you make an investment decision. The Securities and Exchange Commission and state securities regulators have not approved or disapproved these securities or determined if the Prospectus, or any of the supplements or amendments relating thereto, is truthful or complete.Any representation to the contrary is a criminal offense. The date of this Supplement No. 5 is May 16, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013. o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to . Commission File Number 0-50481 AEOLUS PHARMACEUTICALS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 56-1953785 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 26361 Crown Valley Parkway, Suite 150 Mission Viejo, California (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Number, Including Area Code) 949-481-9825 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES x NO ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES ¨ NO x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Common Stock, par value $.01 per share Outstanding as of April 22, 2013 134,550,068 shares AEOLUS PHARMACEUTICALS, INC. FORM 10-Q For the Quarter Ended March 31, 2013 Table of Contents Page PART I. FINANCIAL INFORMATION 3 Item 1.
